EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph C. Zucchero on 5/11/2022

	Claim 10. (Currently amended) The integrated device as claimed in claim, further comprising a co-processor, communicatively coupled to the processor, the signal processing unit and each of the one or more replaceable sensors, to interface each of one or more replaceable sensors with the processor and the memory, and to analyze the digital information obtained from the signal processing unit to detect occurrence of the one or more events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484